Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Hampshire
TRAVIS JARED PARK, Pro Se
)
)
Plaintiff(s) )
v. Civil Action No. 1:19-cv-991-LM
SCOTT BAILEY (in his official capacity), )
CHRISTOPHER WAGNER (in his official capacity), )
STEVEN RUSSO (in his official capacity) )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

TRAVIS JARED PARK (Pro se)
13918 E MISSISSIPPI AVE #152
AURORA, CO 80012

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 9/26/2019
with ECF Notice attached.

 
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-991-LM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any) Sco +t B aj | ey

 

was received by me on (date) | O- $ - Sal } /f . ,

CI personally served the summons cn the individual at (place)

 

on (date) 3 or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or

 

OC) I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ;or

 

{ | returned the summons unexecuted because ; or

 

® Other (specify: .
Mailed te Scott Bailey, F6r 20| Maple +, Chelseq, MA 02150 Vig
certi¢ied marl 7019 at4@ 0000 9039 0349.

My feesareS 20.00  fortravelandS 20.00 for services, foratotalof$ 4.9.00 .

| declare under penalty of perjury that this information is true.

Date: 10-10-2014 bby Sehrou

Calin Gibson, Process Server

Printed name and title

Server's signature

312 E. High St+., Manchester MH 03104

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Hampshire
TRAVIS JARED PARK, Pro Se }
)
)
Plaintiffs) )
v. Civil Action No, 1:19-cv-991-LM
SCOTT BAILEY (in his official capacity), )
CHRISTOPHER WAGNER (in his official capacity), )
STEVEN RUSSO (in his official capacity) )
)
Defendani(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

TRAVIS JARED PARK (Pro se)
13918 E MISSISSIPPI AVE #152
AURORA, CO 80012 _

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/26/2019

 

with ECF Notice attached.

 

 
 

a
Civil Action No. 1:19-cv-991-LM

Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any) ott 8 ai { e y

 

was received by me on (dare) } QO- g ~oe QO] 4

0 I personally served the summons on the individual at (place)

 

on (date) 3or

 

I left the summons at the individual’s residence or usual place of abode with (name)
, 2 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

 

& ft served the summons on fname of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

On (date) ; or

 

© I returned the summons unexecuted because 3 or

 

JA Other (specigy:
Mailed to United States Attorney's office, $3 Pleasant St., ‘th Floor, Cancord
VH 0330] via certitied mail Talo al4d ‘a000 9039 o35l.

My feesare$ 20.00 for travel and$ 320.00 for services, foratotalof$ 4.9.00 .

I declare under penalty of perjury that this information is true.
ac: |G-/O-20/4 __ bh Lehn
Server's signature

Colin Gibson, Process Server

Printed name and title

312_E. High St, Manchester,MH 93104

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 1 of 6

AQ 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of New Hampshire
TRAVIS JARED PARK, Pro Se }
)
)
Plaimif{(s) )
v. 5 Civil Action No, 1:19-cv-991-LM
SCOTT BAILEY (in his official capacity), )
CHRISTOPHER WAGNER (in his official capacity), )
STEVEN RUSSO (in his official capacity) )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if-you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

TRAVIS JARED PARK (Pro se)
13918 E MISSISSIPPI AVE #152
AURORA, CO 80012

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/26/201 9

 

with ECF Notice attached.

 

 
 

Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Se eewnenenrs
Civil Action No. 1:19-cv-991-LM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any) Seoth B Gi { ev
was received by me on (date) Ic } - g -£0 fF .

CJ I personally served the summons on the individual at (place)

 

 

on (date) ;or

 

© [ left the summons at the individual’s residence or usual place of abode with (name)
» a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or

 

© I returned the summons unexecuted because : or

 

Wf Other (specifiy: . .
Mailed to Attorney General, US Dept. of Justice, 90 Penny slvania Ave. , Mw

Washington, DC 20530-0001 via certified mail 7017 A140 0090 9039 O34,

My feesareS 0.00 for travel and$ 20.00 for services, foratotalof$ 4.9.00 .

1 declare under penalty of perjury that this information is true.

pws: _[0-10- he; Leche

Server's signature

Colin Gibsan, Process Server

Printed name and title

312 E. High St. Manchester MH 03104

Server's address

 

Additional information regarding attempted service, etc:
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of New Hampshire

TRAVIS JARED PARK, Pro Se

 

Plaintiffis)
Vv.

SCOTT BAILEY (in his official capacity),
CHRISTOPHER WAGNER (in his official capacity),
STEVEN RUSSO (in his official capacity)

Civil Action No. 1:19-cv-991-LM

 

Nem Ne Nt Nee! Nee Nee! Nee Nee? Nee Sree See Nee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CHRISTOPHER WAGNER (in his official capacity as head of the State of New
Hampshire Police)
JAMES H. HAYES SAFETY BUILDING
33 HAZEN DRIVE
CONCORD, NH 03305

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

TRAVIS JARED PARK (Pro se)
13918 E MISSISSIPPI AVE #152
AURORA, CO 80012

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/26/2019
with ECF Notice attached.

 
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:19-cv-991-LM TO —

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R, Civ. P. 4 (1))

This summons for (name of individual and title, ifany) Chy' j sto p he r Wa qner’

was received by me on (date) lo ~g- xLO4 .

© I personally served the summons on the individual at (piace)

 

on (date) 5 Or

 

CI left the summons at the individual’s residence or usual place of abode with (name)
, @ person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

x1 served the summons on (name of individual)  5&.© Maite Skafmo , who is

designated by law to accept service of process on behalf of (name of organization)

NH Srane Solrce __ On date} \O-VO = \ sor

 

 

CG 3 returned the summons unexecuted because Lor

 

O Other (specify:

My fees are $ Sd. 00 for travel andS $0.00 for services, foratotalof$ (00.00 :

I declare under penalty of perjury that this information is true.

pae: /O-/0-22/9 bon hhwo

-
Server's signature

Colin Gibson, Process Seryer

Printed name and title

3i2 E. High St., Manchester. NH 03104

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-00991-LM Document 2 Filed 09/26/19 Page 5 of 6

AO 440 (Rev. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of New Hampshire

TRAVIS JARED PARK, Pro Se

 

Plaintiffs)
Vv.

SCOTT BAILEY (in his official capacity),
CHRISTOPHER WAGNER (in his official capacity),
STEVEN RUSSO (in his official capacity)

Civil Action No. 1:19-cv-991-LM

 

Nee Nee Nene Nee Nae Net Nee? Ne See Se tee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) STEVEN RUSSO (in his official capacity as head of the City of Keene Police)
KEENE POLICE DEPARTMENT
400 MARLBORO STREET
KEENE, NH 03431

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

TRAVIS JARED PARK (Pro se)
13918 E MISSISSIPPI AVE #152
AURORA, CO 80012

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 9/26/2019

with ECF Notice attached.

 
Case 1:19-cv-00991-LM Document2 Filed 09/26/19 Page 6 of6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-991-LM

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Civ. P. 4 (i)

This summons for (name of individual and title, if any) s te ven R U 550

 

was received by me on (date) Ic ~ 4 - £0 [A .

© I personally served the summons on the individual at (place)

 

 

on {date} ; or

C7 | left the summons at the individual’s residence or usual place of abode with (name)

, @ person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual's last known address; or

© I served the summons on (name of individual)

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) 3 or

CG I returned the summons unexecuted because

 

tyorher wpecitn: Was Jef t with Lt Steve Tenney of Keene PD.

My feesare$ 50.00 for travel and$ S0.00 for services, for atotalof$ 170.00 .

I declare under penalty of perjury that this information is true.

Date: _/O /7- HOF

 

Server's signature

Colin Gibsan, Precess Server

Printed name and title

312 E. igh st, Manchester, NH 03104

Server's address

Additional information regarding attempted service, etc:
October 21, 2019

Clerk

US District Court

55 Pleasant Street, Room 110
Concord, NH 03301-3941

Dear Clerk of the Court:

Enclosed are the returned summonses for case |

kes Jared ass ))

13918 E Mississippi Ave. #152
Aurora, CO 80012

tjcpe@protonmail.com
(720) 737-3215

Sincerely,

 

ee ek GG

my aty ie ro ar bE

BiSCLT 25 ANIO: 18

:19-CV-991-LM. Please enter them into the court record.
pry presi $2

€0-68S6E INSOETY a

Mill &

ae

a)
-O
Os

=

 

 

Sn
onane
sSros02

O>oO

<x

eee 2
oc

a lu!

7100% 02 codes

zoe aay sddississty/ “3 91h
“ysvq savas
